DETAILED ACTION
This action is responsive to the communication filed 12/27/21.
Claims 4 and 7-11, 13-21 and 24 are allowed.
Claims 3 and 22-23 are cancelled by examiner’s amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 7-11, 13-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20-24, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 3, directed to the invention(s) of group I does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 3/18/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Pratt on 1/12/22.
The application has been amended as follows: 
Claims 3 and 22-23 are cancelled and claims 20-21 and 24 are amended as follows:

20. (Currently Amended) A method for providing therapy treatment comprising 
a step of placing the patient on the apparatus of claim 19, and lighting [[a]] the back of the knee area [[at]] of the patient

the patient on the apparatus of claim 4, heating the sole of feet area of the patient with the heating element, and cooling the head of the patient with a 

24. (Currently Amended) A method for providing therapy treatment comprising steps of: placing the patient on the apparatus of claim 4, heating the sole of feet area of the patient with the heating element, cooling the head of the patient with a and stimulating a the back of a knee area of the patient with a 

Allowable Subject Matter
Claims 4 and 7-11, 13-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teach the combined limitations of independent claim.
The closest available prior art is Kanzius (US 20070250139).
Kanzius teaches an apparatus for providing therapy treatment (Par. 2, ‘The present invention relates generally to the field of radio frequency (RF) circuits, and more specifically to an RF transmitter and receiver system and method for inducing hyperthermia in a target area.’) comprising: a patient support (Par. 112, ‘Facing walls 3513 and 3515 may have associated openings (not shown) to which various racks and other structures can be connected to support a body part or other target structure 
Kanzius fails to teach a heating element configured to heat a sole of a feet area of the patient when the patient is positioned on a patient support.
Regarding the foot heating element aspect, the best potential prior art reference is Nakamatsu (US 49987896). Nakamatsu teaches an apparatus for increasing the activity of the human brain (Abstract) which comprises a patient support (Fig. 1, chair 10A) and a heating element configured to heat a sole of a feet area of the patient when the patient is positioned on a patient support (Fig. 1, condenser section 12).
Nakamatsu, however, is non-analogous art to the claimed invention since it is neither in same field of endeavor as the claimed invention, nor would it have been considered reasonably pertinent to any problem faced by an inventor in the field of hyperthermic cancer treatments at the time that the invention was filed. Therefore, a combination of Kanzius and Nakamatsu would not be proper under 35 U.S.C. 103.
Therefore, claim 4 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794